Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-10 and 13-16 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rohrer et al (US 2017/0283334) (newly cited). No distinction is seen between the composition and method disclosed by Rohrer et al, and that recited inn claims 1, 2, 4-6, 8-10 and 13-16. Rohrer et al disclose an aqueous nutrient formulation wherein micronutrients are complexed with a mixture of metal complexing agents which may include citric acid, fumaric acid, malic acid and tartaric acid. (See Paragraph [0026].) Rohrer disclose in Paragraph [0027] that the pH of the aqueous micronutrient fertilizer dispersion is in the range of about 6.0-10.0. Accordingly Rohrer et al anticipate claims 1, 2, 4-6, 8-10 and 13-16. In any event, it would be obvious to modify the dispersion of Rohrer et al by forming a complex of micronutrients with a .
Claims 7, 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rohrer et al. Rohrer et al is relied upon as discussed hereinbefore. Regarding claim 7, it would be within the level of skill of one of ordinary skill in the art to determine a suitable ratio between the citric acid and malic acid, oxalic acid, tartaric acid or fumaric acid in the composition of Rohrer et al. Regarding claims 11 and 17, it would be obvious to apply the composition of Rohrer et al to any known crop, such as corn or soybeans. Regarding claim 12, Rohrer et al suggest in Paragraph [0036] that the dispersion can be applied to the leaves of the . 
McKnight et al is made of record for disclosing a non-aqueous delivery system containing polyorganic acids.
Marks is made of record for disclosing an agricultural composition which includes micronutrients and organic acids such as citric acid and amino acids. (See Paragraph [0012].) 
Ciribolia is made of record for disclosing a chelated feed additive.
Sheth et al and Sawant et al are made of record for disclosing agricultural compositions which include micronutrients.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736